Filed 5/3/16 P. v. Granillo CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064424

v.                                                                      (Super.Ct.No. INF1401391)

GUADALUPE GERONIMO                                                      OPINION
GRANILLO, JR.,

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Dale R. Wells, Judge.

Affirmed.

         Thea Greenhalgh, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant, Guadalupe Geronimo Granillo, Jr., pled guilty to two

counts of assault with a semiautomatic firearm (counts 1 & 2; Pen. Code, § 245, subd.



                                                             1
(b)),1 criminal threats (count 3; § 422), felon in unlawful possession of a firearm (count

4; § 29800, subd. (a)(1)), felon in unlawful possession of ammunition (count 5; § 30305,

subd. (a)); and battery (count 6; § 242). Defendant additionally admitted allegations in

counts 1 through 3 that he personally used a semiautomatic firearm (§§ 12022.5, subd.

(a), 1192.7, subd. (c)(8)), that in count 1 he personally inflicted great bodily injury upon

the victim (§§ 12022.7, subd. (a), 1192.7, subd. (c)(8)), and that he had suffered four

prior prison terms (§ 667.5, subd. (b)). The court sentenced defendant to an aggregate

term of 10 years’ incarceration.

       Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case

and identifying one potentially arguable issue: whether defendant’s counsel committed

constitutionally ineffective assistance of counsel in failing to properly investigate

defendant’s case and in coercing defendant into entering the plea. We affirm.

                             I. PROCEDURAL BACKGROUD

       In a plea to the court and over the People’s objection, defendant entered the plea as

described ante. Prior to taking the plea, the court asked defendant if he had gone over the

plea agreement with his attorney, felt he understood it, and initialed and signed it.

Defendant said that he had and did.

       The provisions of the plea agreement initialed and signed by defendant expressly

provided that no one had placed any pressure of any kind upon defendant in order for him

       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
to enter the plea and that he had adequate time to discuss the case with his attorney.

Defendant’s counsel signed the agreement reflecting that defendant had adequate time to

discuss the case and plea with his attorney.

       Defendant filed a notice of appeal in which he requested a certificate of probable

cause alleging he felt pressured by his counsel into entering the plea and that his counsel

had not fully investigated his case. The court granted the request.

                                    II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                    III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                McKINSTER
                                                                                            J.


We concur:

RAMIREZ
                        P. J.

HOLLENHORST
                           J.




                                               3